Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 5,589,962 to Yamamoto et al. (Yamamoto), fails to disclose or suggest a thin-film transistor array substrate sequentially including the support, a lead line extending from the terminal, and the insulating layer in a cross-sectional view of the terminal region.
As shown in Figs. 1A, 1B, 2 and 3, Yamamoto discloses a thin-film transistor array substrate SUB1 comprising a thin-film transistor element TFT in a pixel region AR and a terminal GTM in a terminal region (outside AR region, Fig. 11),
the thin-film transistor array substrate SUB1 sequentially including a support SUB1, an insulating layer SIO, a gate electrode GT, a gate insulating layer GI, and a semiconductor layer AS in a cross-sectional view of the pixel region (Fig. 3), and
a region with the insulating layer SIO encompassing a region with the semiconductor layer AS in a plan view of the pixel region (Fig. 3).
However, as shown in Figs. 1A and 1B, a lead line GL(g2) extended from the terminal GTM is formed on the insulation layer SIO. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
April 6, 2021